DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations

SMDL #04-007

December 3, 2004

Dear State Medicaid Director:
The purpose of this letter is to inform you of a change to the reporting specifications for
the Medicaid Statistical Information System (MSIS). This change is effective with the
first quarterly tape submittals for Federal fiscal year (FFY) 2006 (the October December 2005 quarter).
Effective in FFY 1999, MSIS became the primary Federal reporting medium for general
Medicaid program information, replacing the hard-copy HCFA-2082 report. Under
MSIS, states submit quarterly tape extracts of eligibles and claims data from their claims
processing and administrative systems. This change affects only the MSIS eligible tapes
and no changes are required for the claims tape submittals. It is documented in the
attached MSIS Data Dictionary replacement pages and it will be available on our Web
site at http://www.cms.hhs.gov/medicaid/msis at a later date.
This change revises the reporting of the dual eligibility flag from quarterly to monthly
beginning with the first quarterly tape submittals for FFY 2006 (the October - December
2005 quarter). The change from quarterly to monthly reporting of dual eligibility is
required to provide improved program information for analysis of the dual eligibility
population.
Please forward this information, along with the attached modifications to the MSIS data
dictionary, to the appropriate state staff. We have an ongoing working relationship with
the reporting staffs from the states, and look forward to providing any needed information
or assistance to facilitate these changes.
We very much appreciate your efforts to implement the dramatic improvements in
program information represented by MSIS. Please refer any questions or concerns

Page 2 – State Medicaid Director
regarding these MSIS changes to Roger Buchanan at (410) 786-0780 or
rbuchanan@cms.hhs.gov.
Sincerely,
/s/
Dennis G. Smith
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Kathryn Kotula
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments
According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it
displays a valid OMB control number. The valid OMB control number for this information collection is 0938-0345. The time
required to complete this information collection is estimated to average 2 hours per response, including the time to review instructions,
search exiting data resources, gather the data needed, and complete and review the information collection. If you have comments
concerning the accuracy of the time estimate(s) or suggested for improving this form, please write to: CMS, 7500 Security Boulevard,
Att: PRA Reports Clearance Officer, Baltimore, Maryland 21244-1850.

Enclosure

________________________________________________________________________
5.4

ELIGIBLE File - Physical Data Record Layout

The following table summarizes the fields in the ELIGIBLE file record in the order in which they physically
occur in each record (see Section 2, paragraph [e]). Fields whose values remain fixed for an entire quarter
are referred to as "root" fields; fields that vary monthly are listed separately for each month.

ELIGIBLE RECORD SUMMARY

FIELD NAME

COBOL PICTURE

DEFAULT
- POSITION ERROR
START
END TOLERANCE

ROOT FIELDS
MSIS-IDENTIFICATION-NUMBER
DATE-OF-BIRTH
DATE-OF-DEATH
SEX-CODE
RACE-ETHNICITY-CODE
SOCIAL-SECURITY-NUMBER
COUNTY-CODE
ZIP-CODE
TYPE-OF-RECORD
FEDERAL-FISCAL-YEAR-QUARTER
FILLER
HIC-NUMBER
MSIS-CASE-NUMBER
RACE-CODE-1
RACE-CODE-2
RACE-CODE-3
RACE-CODE-4
RACE-CODE-5
ETHNICITY-CODE
FILLER

September 2004

X(20)
9(8)
9(8)
X(1)
9(1)
9(9)
9(3)
9(5)
9(1)
9(5)
X(2)
X(12)
X(12)
9(1)
9(1)
9(1)
9(1)
9(1)
9(1)
X(9)

01
21
29
37
38
39
48
51
56
57
62
64
76
88
89
90
91
92
93
94

23

20
28
36
37
38
47
50
55
56
61
63
75
87
88
89
90
91
92
93
102

0.1%
0.1%
5.0%
2.0%
2.0%
2.0%
5.0%
5.0%
2.0%
0.1%
5.0%
0.1%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%

ELIGIBLE RECORD SUMMARY

FIELD NAME
MONTHLY FIELDS
MONTH 1:
DAYS-OF-ELIGIBILITY
ELIGIBILITY-GROUP
MAINTENANCE-ASSISTANCE-STATUS
BASIS-OF-ELIGIBILITY
HEALTH-INSURANCE
TANF-CASH-FLAG
RESTRICTED-BENEFITS-FLAG
PLAN-TYPE-1
PLAN-ID-1
PLAN-TYPE-2
PLAN-ID-2
PLAN-TYPE-3
PLAN-ID-3
PLAN-TYPE-4
PLAN-ID-4
SCHIP-CODE
INCOME-CODE
WAIVER-TYPE-1
WAIVER-ID-1
WAIVER-TYPE-2
WAIVER-ID-2
WAIVER-TYPE-3
WAIVER-ID-3
DUAL-ELIGIBLE-CODE
FILLER

September 2004

COBOL PICTURE

S9(2)
X(6)
X(1)
X(1)
9(1)
9(1)
9(1)
9(2)
X(12)
9(2)
X(12)
9(2)
X(12)
9(2)
X(12)
X(1)
X(2)
X(1)
X(2)
X(1)
X(2)
X(1)
X(2)
X(2)
X(8)

DEFAULT
- POSITION ERROR
START
END TOLERANCE

103
105
111
112
113
114
115
116
118
130
132
144
146
158
160
172
173
175
176
178
179
181
182
184
186

24

104
110
111
112
113
114
115
117
129
131
143
145
157
159
171
172
174
175
177
178
180
181
183
185
193

2.0%
2.0%
0.1%
0.1%
5.0%
2.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
2.0%

____________________________________________________________________________________

ELIGIBLE RECORD SUMMARY

FIELD NAME
MONTHLY FIELDS

COBOL PICTURE

MONTH 2:
DAYS-OF-ELIGIBILITY
ELIGIBILITY-GROUP
MAINTENANCE-ASSISTANCE-STATUS
BASIS-OF-ELIGIBILITY
HEALTH-INSURANCE
TANF-CASH-FLAG
RESTRICTED-BENEFITS-FLAG
PLAN-TYPE-1
PLAN-ID-1
PLAN-TYPE-2
PLAN-ID-2
PLAN-TYPE-3
PLAN-ID-3
PLAN-TYPE-4
PLAN-ID-4
SCHIP-CODE
INCOME-CODE
WAIVER-TYPE-1
WAIVER-ID-1
WAIVER-TYPE-2
WAIVER-ID-2
WAIVER-TYPE-3
WAIVER-ID-3
DUAL-ELIGIBLE-CODE
FILLER

S9(2)
X(6)
X(1)
X(1)
9(1)
9(1)
9(1)
9(2)
X(12)
9(2)
X(12)
9(2)
X(12)
9(2)
X(12)
X(1)
X(2)
X(1)
X(2)
X(1)
X(2)
X(1)
X(2)
X(2)
X(8)

September 2004

24.1

DEFAULT
- POSITION ERROR
START
END TOLERANCE

194
196
202
203
204
205
206
207
209
221
223
235
237
249
251
263
264
266
267
269
270
272
273
275
277

195
201
202
203
204
205
206
208
220
222
234
236
248
250
262
263
265
266
268
269
271
272
274
276
284

2.0%
2.0%
0.1%
0.1%
5.0%
2.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
2.0%

______________________________________________________________________________________

ELIGIBLE RECORD SUMMARY

FIELD NAME
MONTH 3:
DAYS-OF-ELIGIBILITY
ELIGIBILITY-GROUP
MAINTENANCE-ASSISTANCE-STATUS
BASIS-OF-ELIGIBILITY
HEALTH-INSURANCE
TANF-CASH-FLAG
RESTRICTED-BENEFITS-FLAG
PLAN-TYPE-1
PLAN-ID-1
PLAN-TYPE-2
PLAN-ID-2
PLAN-TYPE-3
PLAN-ID-3
PLAN-TYPE-4
PLAN-ID-4
SCHIP-CODE
INCOME-CODE
WAIVER-TYPE-1
WAIVER-ID-1
WAIVER-TYPE-2
WAIVER-ID-2
WAIVER-TYPE-3
WAIVER-ID-3
DUAL-ELIGIBLE-CODE
FILLER

COBOL PICTURE

S9(2)
X(6)
X(1)
X(1)
9(1)
9(1)
9(1)
9(2)
X(12)
9(2)
X(12)
9(2)
X(12)
9(2)
X(12)
X(1)
X(2)
X(1)
X(2)
X(1)
X(2)
X(1)
X(2)
X(2)
X(8)

DEFAULT
- POSITION ERROR
START
END TOLERANCE

285
287
293
294
295
296
297
298
300
312
314
326
328
340
342
354
355
357
358
360
361
363
364
366
368

286
292
293
294
295
296
297
299
311
313
325
327
339
341
353
354
356
357
359
360
362
363
365
367
375

2.0%
2.0%
0.1%
0.1%
5.0%
2.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
5.0%
2.0%

The error tolerance describes, for each field, the maximum allowable percentage of records submitted that
may have missing, unknown, or invalid codes. Error rates in excess of the error tolerance level for any field
will cause the entire file to be rejected.

September 2004

25

______________________________________________________________________________________
ELIGIBLE FILE
Data Element Name: DUAL-ELIGIBLE-CODE
Definition: Monthly Field - Indicates coverage for individuals entitled to Medicare (Part A and/or B benefits)
and eligible for some category of Medicaid benefits.
Field Description:
COBOL
PICTURE

Error
Tolerance

9(2)

2.0%

Example
Value
00

Coding Requirements:
Valid Values
00
01
02
03
04
05
06
08

09
99

Code Definition
Eligible is not a Medicare beneficiary
Eligible is entitled to Medicare- QMB only
Eligible is entitled to Medicare- QMB AND Medicaid coverage including RX
(Medicaid drug coverage criterion only applies through December 2005)
Eligible is entitled to Medicare- SLMB only
Eligible is entitled to Medicare- SLMB AND Medicaid coverage including RX
(Medicaid drug coverage criterion only applies through December 2005)
Eligible is entitled to Medicare- QDWI
Eligible is entitled to Medicare- Qualifying individuals
Eligible is entitled to Medicare- Other Dual Eligibles (Non QMB, SLMB,QWDI or
QI) with Medicaid coverage including RX (Medicaid drug coverage criterion
only applies through December 2005)
Eligible is entitled to Medicare – Other Dual Eligibles
Eligible's Medicare status is unknown.

00. Eligible Is Not a Medicare Beneficiary - The individual is not entitled to Medicare coverage.
Medicare Dual Eligibles - The following describes the various categories of individuals who, collectively,
are known as dual eligibles. Medicare has two basic coverages: Part A, which pays for hospitalization
costs; and Part B, which pays for physician services, lab and x-ray services, durable medical equipment,
and outpatient and other services. Dual eligibles are individuals who are entitled to Medicare Part A and/or
Part B and are eligible for some form of Medicaid benefit.
01. Qualified Medicare Beneficiaries (QMBs) without other Medicaid (QMB Only) - These individuals
are entitled to Medicare Part A, have income of 100% Federal poverty level (FPL) or less and resources that
do not exceed twice the limit for SSI eligibility, and are not otherwise eligible for full Medicaid. Medicaid
pays their Medicare Part A premiums, if any, Medicare Part B premiums, and Medicare deductibles and
coinsurance for Medicare services provided by Medicare providers.
02. QMBs with Medicaid Coverage (QMB Plus). These individuals are entitled to Medicare Part A, have
income of 100% FPL or less and resources that do not exceed twice the limit for SSI eligibility. Through
2005, individuals in this group qualify for one or more Medicaid benefits including prescription drug
coverage. Effective 2006, they qualify for one or more Medicaid benefits that do not include prescription
drugs. Medicaid pays their Medicare Part A premiums, if any, Medicare Part B premiums, and Medicare
deductibles and coinsurance, and provides one or more Medicaid benefits. QMB individuals with
prescription drug coverage are included in this group through December 2005. Beginning in
January 2006, Part D provides drug coverage for these individuals, and Medicaid drug benefits are
not required for an individual to be reported in this group.

September 2004

34

______________________________________________________________________________________
ELIGIBLE FILE
Data Element Name: DUAL-ELIGIBLE-CODE (continued)
03. Specified Low-Income Medicare Beneficiaries (SLMBs) without other Medicaid (SLMB Only) These individuals are entitled to Medicare Part A, have income of 100 -120% FPL and resources that do not
exceed twice the limit for SSI eligibility, and are not otherwise eligible for Medicaid. Medicaid pays their
Medicare Part B premiums only.
04. SLMBs with Medicaid Coverage (SLMB Plus). These individuals are entitled to Medicare Part A,
have income of 100-120% FPL and resources that do not exceed twice the limit for SSI eligibility. Through
2005, individuals in this group qualify for one or more Medicaid benefits including prescription drug
coverage. Effective 2006, they qualify for one or more Medicaid benefits that do not include prescription
drugs.
Medicaid pays their Medicare Part B premiums and provides one or more Medicaid benefits.
SLMB individuals with prescription drug coverage are included in this group through December
2005. Beginning in January 2006, Part D provides drug coverage for these individuals, and Medicaid
drug benefits are not required for an individual to be reported in this group.
05. Qualified Disabled and Working Individuals (QDWIs) - These individuals lost their Medicare Part A
benefits due to their return to work. They are eligible to purchase Medicare Part A benefits, have income of
200% FPL or less and resources that do not exceed twice the limit for SSI eligibility, and are not otherwise
eligible for Medicaid. Medicaid pays the Medicare Part A premiums only.
06. Qualifying Individuals (QIs) - There is an annual cap on the amount of money available, which may
limit the number of individuals in the group. These individuals are entitled to Medicare Part A, have income
of 120 -135% FPL, resources that do not exceed twice the limit for SSI eligibility, and are not otherwise
eligible for Medicaid. Medicaid pays their Medicare Part B premiums only with 100% Federal funding.
08. Other Dual Eligibles with Medicaid Coverage (Non QMB, SLMB, QDWI or QI) - These individuals are
entitled to Medicare Part A and/or Part B and are eligible for one or more Medicaid benefits including
prescription drug coverage. They are not eligible for Medicaid as a QMB, SLMB, QDWI or QI. Typically,
these individuals need to spend down to qualify for Medicaid or fall into a Medicaid poverty group that
exceeds the limits listed above. Through December 2005, individuals in this group qualify for one or more
Medicaid benefits including prescription drug coverage. Beginning in January 2006, Part D provides
drug coverage for these individuals, and Medicaid drug benefits are not required for an individual to
be reported in this group. Medicaid pays for Medicaid services provided by Medicaid providers, but only to
the extent that the Medicaid rate exceeds any Medicare payment for services covered by both Medicare and
Medicaid. Payment by Medicaid of Part B premiums is a state option.
09. Other Dual Eligibles (e.g, Pharmacy + Waivers; states not including prescription drugs in Medicaid
benefits for some groups) – Special dual eligible groups not included above, but approved under special
circumstances. This code is to be used only with specific CMS approval.
Error Condition

Resulting Error Code

1.

Value is Non-Numeric - Reset to 9-filled………………………………………………………….…….812

2.

Value is 99……………………………………………………………………………………….…………301

3.

Value is < 00 OR Value is > 09 …………………………………………………………………………..203

4.

Relational Field in Error…..……………………………………………………………………………….999

5.

If Value={01, 03, 05, OR 06} AND MAINTENANCE-ASSISTANCE-STATUS <>”3"…………….503

September 2004

35

